            Case 2:20-cv-02185-MMB Document 12 Filed 09/21/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   STEWART SMITH; FRED                                                CIVIL ACTION
   HEIDARPOUR, INDIVIDUALLY AND
   ON BEHALF OF ALL OTHERS                                            NO. 20-2185
   SIMILARLY SITUATED,

   v.
   VISION SOLAR LLC, and DOES 1 – 10


                                                            ORDER

          AND NOW, this 21st day of September, 2020, upon consideration of Defendant Vision

Solar LLC’s Motion to Dismiss for Failure to State a Claim (ECF 7), as well as the Response (ECF

8) and Reply (ECF 9) thereto, and for the reasons given in the accompanying Memorandum, it is

hereby ORDERED that (1) the Motion to Dismiss is GRANTED and Plaintiffs’ claims are

dismissed in their entirety without prejudice and (2) Plaintiffs’ request for leave to file a second

amended complaint is GRANTED, within 14 days.



                                                             BY THIS COURT:

                                                             s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 20\20-2185 Smith v Vision Solar\20cv2185 order re mtd 09212020.docx
